Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner acknowledges the information disclosure statement (I.D.S.) filed 8/15/22 along with a fee under 37 C.F.R. 1.17(p).
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2005/0045777 A1), cited by applicant.
Re claim 1:  Lee et al. teaches a wall-mounted shelf attachable to a vertical surface, the wall-mounted shelf comprising:
a shelf body (12) comprising
a flat top shelf surface (top flat surface (40) in which items can be placed on top, therefore functions as a shelf),
a front surface (surface in which speakers (42) are attached) extending at an angle from the flat top shelf surface (see figure 1) and facing away from the vertical surface (a wall surface, paragraph [0024]), and
a loudspeaker (42) comprising at least one loudspeaker element and being arranged
below the top shelf surface (see figure 3A), the at least one loudspeaker element being arranged for facing away from the vertical surface whereby generated sound is directed out from said front surface (see orientation of speaker(s) (42) which have directions of output as set forth);
the wall-mounted shelf further comprising
mounting means (14), wherein the mounting means comprise at least one bracket being attachable to the vertical surface (by use of screws (28), paragraph [0024]), and having connection means (30, 20) for connecting the bracket to the shelf body,
wherein a back of the shelf body comprises a prong connector in the form of a vertically elongated slit (slits as depicted in figure 5 formed by receiving features (44)) for receiving the connection means, the connection means having the form of at
least one prong (20, 62) extending from the at least one bracket and arranged for extending perpendicularly from the vertical surface (due to use of arm portion (30)) into the vertically elongated slit at the back of the shelf body (see for example figure 4), and wherein the prong is formed as a flat sheet (note flat dimension of prong(s) (20, 62)).
Re claim 2: as seen from figures 3A, 3B the flat top surface (40) forms one side of a casing of the loudspeaker holding the loudspeaker element
Re claim 6: see figure (3c, 4, 5) teaching the prong connectors arranged in the casing holding the speaker element
Re claim 3: note end portion of speaker (40) as depicted in figure 3A is planar and homogenous
Re claim 4: note the arrangement of figure 1 in which the loudspeaker can comprise one or more loudspeakers as set forth.
Re claim 5: note the connection means comprises two prongs (portions of element (20) one on each side of element (30) as taught by figure 2 each portion by flat elements
Re claim 6: see figure 4 in which the prong connectors are in the casing holding the loudspeaker element 
Re claim 7: see figure 4 in which the prongs are completely hidden when connected to the prong connectors
Re claim 10: as seen from figure 3A of Lee et al. the top surface formed by an end portion of the speaker unit is substantially oblong and wider than deep as set forth
Re claim 13: see teaching of figures 5, 6 and 6A in which the bracket can be U-shaped which when used with mounting holes such as those depicted in figure 2 allows for the mounting of the speaker shelf to a wall.
Re claim 15: note that the bracket used in Lee et al. having an extension that is smaller than the back of the shelf body (see figures 1 and 5) which would be hidden when the shelf body is mounted to the bracket on a wall
Re claim 17: note there includes at least two vertical slits (figures 4-5) having corresponding prongs (one on each side of member (20).
Re claim 20: the method as set forth would be taught by Lee et al. when the mounting means (14) is screwed to the vertical wall, mounting the shelf body by sliding the body on the mounting means and fastening the connection means to the shell body using the flanged structure.
Re claim 22: Lee et al. teaches at least two prongs (portions of (20), one on each side of member (30) that extended perpendicular due to use of element (30) that cooperate with vertically elongated slits (formed by features (44) figures 4 and 5), where the prongs are flat sheets (see figure 2 and 4) which engage the vertical slits as set forth
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Hideaki et al. (JP 2009000169 A).
Re claims 8-9: the teaching of Lee et al. is discussed above and incorporated herein.  Lee et al. however does not teach the use of a fastening means that is used perpendicular to the prongs as set forth in claims 8-9.  Hideaki et al. teaches in a similar environment to incorporate a fastening means (22) that is inserting perpendicular as set forth to insure a secure connection of a shelf to a wall surface.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such a fasting means into the armament of Lee et al. to predictably provide an arrangement with a secure connection.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  Additionally, the material used for the prong connectors in Lee et al. comprise a silencing type of material as broadly as set forth. 
9. 	Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Duraline, New wireless Bluetooth speaker shelf; cited as www.youtube non patent literature document #2 by applicant) .
The teaching of Lee et al. is discussed above and incorporated herein.  This arrangement however does not teach a wireless communication (as set forth in claim 11) or a control panel for indicating operating status (as set forth in claim 12).  Duraline teaches in a similar environment of speaker shelfs to use speakers that are wirelessly communicated with to enable remote control of the speaker) and to include a control panel to allow a user to see the operating status of the device (see YouTube presentation).  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate these teachings of a wireless communication and control panel into the arrangement of Lee et al. as applied to predictably provide remote control of the speaker(s) and to allow a user to see the operating state of the device, respectively.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  
10. 	Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in of Daniell (U.S. Patent 6,056,083).
Re claim 16:  The teaching of Lee et al. is discussed above and incorporated herein.  Lee et al. however does not teach a counter portion of a back having an opening for guiding electrical cords as set forth.  Daniell teaches in a similar environment to provide a countersunk portion (such as 57K) and openings (channel or chase) for electric cords (See figures 9A-9B or 10A-10B along with column 13, lines 28-67) to allow for a flush mounting of the shelf body to a wall and allow for electrical connections to the speaker, respectively.   It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such features into the arrangement of Lee et al. to predictably provide a way of flush mounting the speaker shelf on a wall and to allow electrical connections to be made to the speaker(s), respectively.  Therefor the claimed subject matter would have been obvious before the filing of the invention. 
11. 	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Sasaki (JP 2001333822), cited by applicant.
Re claim 18: The teaching of Lee et al. is discussed above and incorporated herein.  Lee et al. does not teach hook and rail arrangement as set forth in claim 18, but instead a fixed mounting shelf arrangement.  Sasaki teaches in a similar environment of shelf mounting to use a hook and rail design (see figure 3 along with corresponding disclosure) providing a shelving arrangement that is portable.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the fixed mounting shelf arrangement as taught by Lee et al. as applied with one that includes hooks and rail as taught by Sasaki to predictably allow for the portability of the shelving arrangement. Therefor the claimed subject matter would have been obvious before the filing of the invention. 
Allowable Subject Matter
12. 	Claims 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13. 	Claim 21 is allowed.
14. 	The following is a statement of reasons for the indication of allowable subject matter:  The claimed wall-mounted shelf including in combination the features of claim 13/1 that additionally includes a back plate with two connection means arranged on opposite sides which with the back plate form the U-shape of the bracket as set forth in claim 14 is neither taught by nor an obvious variation of the art of record.  The claimed wall-mounted shelf including in combination the features of claim 18/1 that additionally includes an adjustable abutment and hook with the adjustment plate being reversibly locked as set forth in claim 19 is neither taught by nor an obvious variation of the art of record.  The claimed wall-mounted shelf including a top shelf and loudspeaker that includes a mounting means including a hook bracket attachable to a rail in combination with a prong connector (elongated slit) that co-operates with a flat sheet prong connector by extending into the vertically elongated slit as set forth in claim 21 is neither taught by nor an obvious variation of the art of record.
Response to Arguments
15. 	Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on the references as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Conclusion
16. 	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 8/15/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
17. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ANDREW L SNIEZEK/                                                                                    Primary Examiner, Art Unit 2688                                                                                                                    
/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        8/16/22